[Cite as State v. Woods, 2013-Ohio-1136.]


                                       COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                 :     JUDGES:
                                              :
                                              :     Hon. Patricia A. Delaney, P.J.
                     Plaintiff-Appellee       :     Hon. W. Scott Gwin, J.
                                              :     Hon. William B. Hoffman, J.
-vs-                                          :
                                              :     Case No. 12-CA-19
BOBBY E. WOODS                                :
                                              :
                                              :
                     Defendant-Appellant      :     OPINION



CHARACTER OF PROCEEDING:                          Appeal from the Licking County County
                                                  Court of Common Pleas, Case No. 11 CR
                                                  00459


JUDGMENT:                                         REVERSED IN PART, AFFIRMED IN
                                                  PART, AND REMANDED


DATE OF JUDGMENT ENTRY:                           February 26, 2013



APPEARANCES:

For Appellant:                                      For Appellee:

DAVID B. STOKES                                     KENNETH W. OSWALT
21 W. Church St., Suite 206                         LICKING COUNTY PROSECUTOR
Newark, OH 43055                                    EARL L. FROST
                                                    20 S. Second Street, 4th Floor
                                                    Newark, OH 43055
[Cite as State v. Woods, 2013-Ohio-1136.]


Delaney, J.

         {¶1} Appellant Bobby E. Woods appeals from the March 1, 2012

judgment entry of conviction and sentence upon one count of possession of

marijuana before the Licking County Court of Common Pleas. Appellee is the

state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

         {¶2} This case arose on August 28, 2011 as Trooper Michael Wilson of

the Ohio State Highway Patrol performed routine patrol duties in uniform and in

a marked OSHP cruiser. Sgt. Cosgrove, Wilson’s supervisor, accompanied him

and the two patrolled the eastbound lane of I-70.

         {¶3} Wilson noticed a Ford F150 truck within less than two car lengths

of a semi truck, committing the traffic offense of following too closely. The F150

traveled at a speed of 64-65 m.p.h., and it was too close to the vehicle in front

of it for the speed traveled. Wilson also noted the driver of the vehicle seemed

nervous, gripping the steering wheel at “10 and 2,” rigid in his seat and “wide-

eyed.”

         {¶4} Wilson followed the vehicle approximately three quarters of a mile,

then dropped back and activated his overhead lights to initiate a traffic stop.

The driver, later identified as appellant, pulled to the right berm and stopped.

Wilson approached the vehicle and noted two occupants: appellant and David

Starcher.

         {¶5} Appellant seemed extremely nervous.        Wilson intended “most

likely” to cite him for following too close, but upon speaking with appellant he
Licking County, Case No. 12-CA-19                                                 3


immediately noticed loose marijuana in plain view inside the crevice of the

handle of the passenger-side door.       Wilson didn’t feel comfortable leaving

appellant and Starcher inside the vehicle so asked them both to step out and

Mirandized them.

      {¶6} Starcher exited the vehicle first. Upon a search of his person,

Starcher was found to have a bag of marijuana (which he freely admitted to).

Appellant is paralyzed from the chest down and thus was helped out of the

vehicle last so that he could be placed into a wheelchair.

      {¶7} After the occupants were removed, Cosgrove retrieved a black

bag from behind the driver’s seat.     Wilson testified it was evident from the

strong odor that the bag contained marijuana. Inside the black bag were four

separate bags of marijuana.     The vehicle search also yielded a plastic bag

containing bank withdrawal slips and deposit envelopes, along with $1,758 in

cash in a plastic shopping bag in the driver’s-side compartment. The search

also yielded an “owe list” listed by denominations of transactions.

      {¶8} Appellant told investigators the cash was to purchase his

“medicine:” marijuana.

      {¶9} Of the marijuana recovered, two bags were attributed to Starcher:

the loose marijuana recovered from the door handle and the bag found in his

pocket. The remaining marijuana found in the vehicle, which totaled over 200

grams, was attributed to appellant.     Wilson testified appellant admitted the

marijuana was his and said Starcher didn’t know anything about it.
Licking County, Case No. 12-CA-19                                                  4


        {¶10} Appellant was cited by uniform traffic citation with one count of

following too close.

                Appellant’s Testimony at the Suppression Hearing

        {¶11} Appellant denied he followed any vehicle too closely on I-70 prior

to the traffic stop. Appellant insisted Wilson could not have seen any marijuana

in plain view inside the vehicle because it was contained within four separate

bags zipped up inside the black duffel bag on the floorboard behind the

passenger seat. Although appellant denied there was any marijuana in the

passenger-side door handle, he admitted Starcher “had a couple bags on him”

and “probably” had a “couple of joints.” He further admitted a cigarette pack

between the seat and the console had a few “roaches” in it. Appellant was

confident the trooper could not have seen any marijuana in plain view because

upon being pulled over, he told Starcher to put everything away so nothing

could be seen.      Appellant also claimed he never gave anyone consent to

search the vehicle and that the amount of cash in the freezer bag was closer to

$3000, not $1758.

        {¶12} Upon cross examination appellant admitted he and Starcher were

smoking marijuana during their drive, and that it was possible loose marijuana

could be throughout the interior of the vehicle without appellant being aware of

it.   Appellant also agreed Wilson did Mirandize him and he understood the

rights he waived by making a statement.

                  Indictment, Forfeiture Specification, and Plea
Licking County, Case No. 12-CA-19                                                    5


       {¶13} Appellant was charged by indictment with one count of possession

of marijuana in an amount exceeding two hundred grams but less than one

thousand grams, a violation of R.C. 2925.11(A)(C)(3)(c) and a felony of the fifth

degree. The indictment contained a forfeiture specification titled in the caption

as “Monies & Motor Vehicle, O.R.C. 2981.02 and 2941.1417” (emphasis

added) and stated the following:

              The Grand Jurors further find and specify that the said

              Defendant owned or possessed property, to-wit: a 2010

              Ford F-150, Vin. No. 1FTFX1EV1AFB67501, and intended

              to use said property in any manner to commit, or facilitate

              the commission of a felony offense(s) or act(s) as set forth

              in Count One, in violation of Sections 2941.1417 and

              2981.02 of the Ohio Revised Code.

       {¶14} The trial court permitted appellant to enter written pleas of not

guilty in lieu of personal appearance.      In response to appellant’s request,

appellee provided a bill of particulars which stated the following in reference to

the forfeiture specification:

              * * *.

              There is a forfeiture specification as to the sole count in the

              indictment, pursuant to section 2981.02 and 2941.1417, in

              that the monies ($1758) and vehicle (2010 Ford F150, Vin.

              No. 1FTFX1EV1AFB67501) were intended to be used in

              any manner to commit or facilitate a felony offense, or was
Licking County, Case No. 12-CA-19                                                  6


               derived directly or indirectly from any proceeds obtained

               directly or indirectly from the commission of said offense.

               ***.

       {¶15} On October 28, 2011, appellant filed a Motion to Suppress.

       {¶16} On November 21, 2011, appellant filed a motion to return all of his

cash that was seized, “approximately $2,800-$2,900,” alleging the cash was not

properly subject to forfeiture because it was not specified in the indictment.

Appellee responded on November 23, 2011, acknowledging the cash was not

specified in the indictment but arguing the cash was still subject to forfeiture

because notice of such was given in the bill of particulars.

       {¶17} On November 29, 2011, a hearing was held on appellant’s motion

to suppress.    On January 9, 2012, the trial court issued a Judgment Entry

overruling appellant’s motion to suppress.

       {¶18} On January 18, 2012, appellant filed a “Motion and Notice of

Hearing” asking the trial court to rule on his November 21, 2011 motion to

return the seized cash and to reconsider the motion to suppress. Also on that

date, appellee dismissed the minor misdemeanor citation for following too

closely because “the officer failed to appear for trial.”

       {¶19} On January 20, 2012, the trial court overruled appellant’s motion

of November 21, 2011, asking for the cash to be returned, and overruled

appellant’s motion of January 18, 2012.
Licking County, Case No. 12-CA-19                                                                  7


       {¶20} On          January     23,    2012,       appellee   dismissed   the    forfeiture

specification     “as      it     relates    to     a     2010     Ford   F150,      Vin.   No.

1FTFX1EV1AFB67501,” and the trial court granted the motion.

       {¶21} On February 29, 2012, appellant changed his plea to guilty. The

trial court accepted appellant’s guilty plea as charged, sentenced him to a term

of six months in prison, three years of post-release control, and a driver’s-

license suspension of one year. The sentencing entry dated March 1, 2012

also states:

                * * *.

                Defendant shall pay all costs of prosecution and court costs

                in this action.       The defendant shall pay court-appointed

                counsel costs and any fees permitted pursuant to R.C.

                Section 2929.18(A)(4) according to the defendant’s ability

                to pay.         A fine of $1,758.00 is imposed, which shall be

                satisfied by the same amount held as evidence by the Ohio

                State Highway Patrol, who shall pay that sum to the Clerk

                of Courts.

                * * *.

       {¶22} Appellant now appeals from the trial court’s judgment entry of

March 1, 2012, finding appellant guilty of one count of possession of marijuana

pursuant to R.C. 2925.11(A)(C)(3)(c), a felony of the fifth degree, sentencing

him to a prison term of six months and requiring him to pay a fine of $1,758.00.

       {¶23} Appellant raises eight Assignments of Error:
Licking County, Case No. 12-CA-19                                          8


      {¶24} “I.         THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION BY FAILING TO RETURN APPELLANT’S MONEY TO HIM

AND/OR BY FINING APPELLANT.”

      {¶25} “II.        THE TRIAL COURT COMMITTED HARMFUL ERROR

AND/OR ABUSED ITS DISCRETION BY DENYING APPELLANT’S MOTION

TO SUPPRESS.”

      {¶26} “III.       THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION BY DENYING BRANCH II OF APPELLANT’S MOTION FILED

OCTOBER 28, 2011.”

      {¶27} “IV.        THE TRIAL COURT COMMITTED HARMFUL ERROR

AND/OR ABUSED ITS DISCRETION BY DENYING BRANCH III OF

APPELLANT’S OCTOBER 28, 2011 MOTION.”

      {¶28} “V.         THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION         IN    FAILING   TO   ORDER   APPELLANT’S   MONEY   BE

RETURNED TO APPELLANT.”

      {¶29} “VI.        THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION IN DENYING BRANCH IV OF APPELLANT’S MOTION FILED

OCTOBER 28, 2011.”

      {¶30} “VII.       THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION IN ITS SENTENCE OF APPELLANT.”

      {¶31} “VIII.       THE TRIAL COURT ERRED AND/OR ABUSED ITS

DISCRETION IN SUSPENDING APPELLANT’S OPERATOR’S LICENSE FOR

ONE (1) YEAR.”
Licking County, Case No. 12-CA-19                                                     9


                                          I., V.

         {¶32} Appellant’s first and fifth assignments of error address the trial

court’s forfeiture and disposition of the $1,758 seized from the traffic stop and

will be considered together. Appellant contends the trial court erred in refusing

to return the cash to him and in fining him in the amount of the cash seized.

While we find the cash was properly subject to forfeiture, the trial court erred in

ordering the cash to be forfeited and assessing $1758 as appellant’s fine.

                Procedural History of Appellant’s Objections to Forfeiture

         {¶33} Appellant challenges the trial court’s decision to forfeit the $1758

in cash on a number of bases. While we ultimately agree that the trial court

erred in forfeiting the cash and fining appellant without making appropriate

findings, a review of the complicated procedural history of this forfeiture is in

order.    Appellant entered a plea of no contest, but at each stage of the

proceedings he challenged appellee’s ability to forfeit the cash found during the

traffic stop.

         {¶34} Prior to the suppression hearing on November 29, 2011, appellant

pointed out that he had filed a motion asking for the cash to be returned. The

trial court noted the motion had not been set for hearing, and stated that if

appellee re-indicted appellant and included a specification regarding forfeiture

of the cash, the motion would be moot. No such re-indictment occurred. On

January 18, 2012, appellant moved the trial court to rule on his earlier motion to

return the cash, and the trial court denied the motion on January 20, 2012.
Licking County, Case No. 12-CA-19                                                         10


       {¶35} Also on January 18, 2012, appellant filed an affidavit of indigency

stating that he is “paralyzed from his chest nipples to his feet,” is not employed,

has no income, and requested that the court impose no fine.

       {¶36} On February 29, 2012, appellant appeared before the trial court

for change of plea and sentencing. Defense trial counsel noted that appellant

was indigent and had filed an affidavit to that effect.        Defense trial counsel

again noted the $1758 in cash was not part of the indictment and that a motion

had been made to return the cash. The trial court noted the truck had been

properly included in the indictment but was returned to appellant, and asked

appellee whether the cash was properly subject to forfeiture if the cash was in

the heading but not in the body of the indictment. Appellee responded, “Well,

Judge, I think that if it’s not in the indictment, the State is not so clearly entitled

to forfeiture; however because it was seized property at the time of the event—

and it sounds to me as though [appellant] has no objection—the State would

ask perhaps that it not be forfeited, but that it be directed to the Ohio State

Highway Patrol. * * *” (T. 23).

       {¶37} Ultimately the trial court imposed a fine of $1758 plus court costs.

The trial court noted it had considered a presentence investigation, but made

no reference to any financial information contained therein.

                    The Cash is Properly Subject to Forfeiture

       {¶38} Appellant insists the $1,758 in cash was not properly subject to

forfeiture because it was not contained in the indictment. We disagree because
Licking County, Case No. 12-CA-19                                                       11


the cash was described in the bill of particulars and appellant had adequate and

plentiful notice appellee intended to seek forfeiture of the cash.

       {¶39} The $1,758 in cash is included in the heading of the indictment but

is not specified within the body of the indictment. R.C. 2981.04(A)(2), though,

states any property “not reasonably foreseen to be subject to forfeiture at the

time of the filing of the indictment” may still be made subject to forfeiture

provided the state gives prompt notice of this fact to the alleged offender

pursuant to Crim.R. 7(E). See, State v. Parker, 8th Dist. No. 97988, 2012-Ohio-

4820; State v. North, 1st Dist. No. C-120248, 2012-Ohio-5200.              Appellee

provided appellant with a bill of particulars noting the intent to seek forfeiture of

the cash. Between the indictment and the bill of particulars, we find appellant

was adequately notified appellee intended to seek forfeiture of the cash.

                        Forfeiture Procedure Not Followed

       {¶40} We further find, however, that although the cash was properly

subject to forfeiture, the trial court did not follow the statutory guidelines for

criminal forfeiture and assessing fines against persons who have filed an

affidavit of indigency, and we remand the matter to the trial court for those

determinations.

       {¶41} R.C. Chapter 2981 governs criminal and civil forfeitures.           We

apply a de novo standard of review upon to an appeal of the trial court’s

interpretation and application of a statute. State v. Sufronko, 105 Ohio App.3d

504, 506, 664 N.E.2d 596 (4th Dist.1995).
Licking County, Case No. 12-CA-19                                                   12


       {¶42} Upon the commission of a criminal offense, “[a]law enforcement

officer may seize property that the officer has probable cause to believe is

property subject to forfeiture.* * * *” R.C. 2981.03(A)(2). The state acquires

provisional title to property subject to forfeiture and may seize and hold the

property until adjudication by means of a criminal forfeiture specification or a

civil forfeiture proceeding.     R.C. 2981.03(A)(1).     A person aggrieved by an

alleged unlawful seizure of property may file a motion seeking its return, which

shall be treated as a motion to suppress evidence when the motion is filed

subsequent to the indictment. R.C. 2981.03(A)(4). In this case, appellant filed

a post-indictment motion to return the cash. A suppression hearing was held,

but the issue of the cash was not addressed. Appellant repeatedly asked the

trial court to resolve the motion to return the cash.

       {¶43} R.C. 2981.04 (B) states in pertinent part:

              If a person pleads guilty to * * * an offense * * * and the * **

              indictment * * * charging the offense or act contains a

              specification covering property subject to forfeiture under

              section 2981.02 of the Revised Code, the trier of fact shall

              determine whether the person’s property shall be forfeited.

              If   the   state   or   political   subdivision   proves   by   a

              preponderance of the evidence that the property is in whole

              or part subject to forfeiture under section 2981.02 of the

              Revised Code, after a proportionality review under section

              2981.09 of the Revised Code when relevant, the trier of fact
Licking County, Case No. 12-CA-19                                                       13


              shall return a verdict of forfeiture that specifically describes

              the extent of the property subject to forfeiture. * * * *.

       {¶44} In this case, the trial court made no determination whether the

cash was subject to forfeiture yet still ordered that amount paid as a fine,

effectively forfeiting the cash. “The trial court did not conduct a hearing, find the

property subject to forfeiture, or place on record an order of forfeiture.” State v.

North, 12th Dist. No. C-120248, 2012-Ohio-5200, ¶ 11. We have often noted

that forfeitures are not favored in law or equity and are statutory provisions

which must be strictly construed. State v. Thompson, 5th Dist. No. 03CA87,

2004-Ohio-7269, ¶ 32, citing State ex rel. Lukens v. Industrial Commission, 143

Ohio St. 609, 56 N.E.2d 216 (1994). Where the statutory requirements for

forfeiture have not been met, we have no choice but to reverse the decision of

the trial court and remand for further proceedings.

              No Assessment of Present and Future Ability to Pay

       {¶45} Nor was the $1,758 properly assessed as a fine because the

record is devoid of any indication that the trial court considered appellant’s

present and future ability to pay the fine.

       {¶46} This Court addressed the issue of an offender’s ability to pay a

fine or other financial sanction in State v. Danison, Ashland App. No.

03COA021, 2003-Ohio-5924, rev’d on other grounds, 105 Ohio St.3d 127,

2005-Ohio-781, 823 N.E.2d 444. See also, State v. Moody, 5th Dist. No. 09 CA

90, 2010-Ohio-3272; State v. Riffle, 5th Dist. No. 01 CA 53, 2002-Ohio-4265;

State v. Caudill, 5th Dist. No. 03-COA-031, 2004-Ohio-2803.
Licking County, Case No. 12-CA-19                                                    14


       {¶47} R.C. 2929.18(A) permits a trial court to impose a financial

sanction and fine upon an offender who has committed a felony. However,

before doing so, pursuant to R.C. § 2929.19(B)(5), the trial court is required to

consider the offender's present and future ability to pay the amount of sanction

or fine. Further, under R.C. 2929.18(E), a trial court may hold a hearing, if

necessary, to determine whether the offender is able to pay the sanction or is

likely in the future to be able to pay it.

       {¶48} We have held there is no mandatory language in the statute for

the trial court to conduct a hearing. Moody, supra, 2010-Ohio-3272 at ¶ 47,

citing State v. Berry, 5th Dist. No. 01-CA-26, 2003-Ohio-167, at ¶ 21; State v.

Schnuck (Sept. 25, 2000), 5th Dist. No.2000AP020016, at 1; State v. Johnston

(July 26, 2000), 5th Dist. No. 99COA01333, at * 5. R.C. 2929.18 only requires

a trial court judge to hold a hearing if there is an objection to the amount of

restitution or the ability to pay. Here, defense trial counsel stated at the plea

and sentencing hearing that appellant was unable to pay and had filed an

affidavit of indigency.

       {¶49} Before ordering an offender to pay restitution, R.C. 2929.19(B)(5)

requires a court to consider the offender's present and future ability to pay the

amount of the sanction or fine. When, however, a trial court imposes a financial

sanction without any inquiry into the offender's present and future means to

pay, the failure to make the requisite inquiry constitutes an abuse of discretion.

State v. Horton, 85 Ohio App.3d 268, 271, 619 N.E.2d 527 (10th Dist.1993).

       {¶50} In Moody, we held:
Licking County, Case No. 12-CA-19                                                     15


              While the better practice is for a trial court to explain on the

              record    that   it   considered    an    offender's    financial

              circumstance, courts have consistently held that a trial court

              need not explicitly state in its judgment that it considered a

              defendant's ability to pay a financial sanction. Rather,

              courts look to the totality of the record to see if this

              requirement has been satisfied.       It has been held that a

              court complies with Ohio law if the record shows that the

              court considered a pre-sentence investigation report that

              provides all pertinent financial information regarding an

              offender's ability to pay restitution. (Citations omitted.)

              State v. Moody, 5th Dist. No. 09 CA 90, 2010-Ohio-3272, at
              ¶ 51-52.

       {¶51} In the instant case, the trial court referenced the pre-sentence

investigation report but did not make any references to any financial information

contained therein.     Moody, supra, 2010-Ohio-3272, ¶ 53. We have reviewed

the transcript of the plea and sentencing hearing, and the trial court’s

sentencing entry, but there is no evidence in the record the trial court

considered appellant’s present and future ability to pay the fine.

       {¶52} We therefore reverse the imposition of the fine of $1,758 and

remand this matter to the trial court for a determination of appellant’s present

and future ability to pay a fine.

       {¶53} Appellant’s fifth assignment of error asserts the trial court erred in

not returning the cash to appellant.      This assignment of error is premature
Licking County, Case No. 12-CA-19                                                     16


based upon our determination that the trial court must determine whether the

cash is subject to forfeiture upon application of the statutory forfeiture

procedure and must assess appellant’s present and future ability to pay a fine.

       {¶54} Appellant’s first assignment of error is sustained and his fifth

assignment of error is overruled and the matter is remanded for proceedings

consistent with this opinion.

                                  II., III., IV., VI.

       {¶55} Appellant’s second, third, fourth, and sixth assignments of error

assert the trial court erred in overruling his motion to suppress and will be

addressed together. We find the trial court properly overruled the motion to

suppress.

       {¶56} Appellate review of a trial court’s decision to deny a motion to

suppress involves a mixed question of law and fact. State v. Long, 127 Ohio

App.3d 328, 332, 713 N.E.2d 1 (4th Dist. 1998). During a suppression hearing,

the trial court assumes the role of trier of fact and, as such, is in the best

position to resolve questions of fact and to evaluate witness credibility. State v.

Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030 (1996). A reviewing court is

bound to accept the trial court’s findings of fact if they are supported by

competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate

court must independently determine as a matter of law, without deference to the

trial court’s conclusion, whether the trial court’s decision meets the applicable
Licking County, Case No. 12-CA-19                                                     17

legal standard. State v. Williams, 86 Ohio App.3d 37, 42, 619 N.E.2d 1141 (4th

Dist.1993), overruled on other grounds.

       {¶57} There are three methods of challenging a trial court’s ruling on a

motion to suppress on appeal.       First, an appellant may challenge the trial

court’s finding of fact. In reviewing a challenge of this nature, an appellate

court must determine whether the trial court’s findings of fact are against the

manifest weight of the evidence. See, State v. Fanning, 1 Ohio St.3d 19, 437

N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486, 597 N.E.2d 1141

(1991).   Second, an appellant may argue the trial court failed to apply the

appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams,

supra. Finally, an appellant may argue the trial court has incorrectly decided

the ultimate or final issues raised in a motion to suppress. When reviewing this

type of claim, an appellate court must independently determine, without

deference to the trial court’s conclusion, whether the facts meet the appropriate

legal standard in any given case. State v. Curry, 95 Ohio App.3d 93, 96, 620

N.E.2d 906 (8th Dist.1994).

                                 Stop and Arrest

       {¶58} First, appellant argues the trial court should have suppressed

evidence resulting from the stop and arrest. We disagree. Appellant’s second

assignment of error argues the officer did not have reasonable suspicion to stop

his vehicle and the stop was based upon a “hunch.” His third assignment of

error asserts he was unlawfully arrested on the basis of a minor misdemeanor
Licking County, Case No. 12-CA-19                                                        18


(following too close) while at the same time acknowledges Trooper Wilson’s

unequivocal testimony that he was arrested for possession of and trafficking in

marijuana. Appellant’s fourth assignment of error contends he was unlawfully

detained upon being stopped for a minor misdemeanor traffic violation and

should have been released upon completion of a traffic ticket. While these

assignments of error and arguments in support are contradictory of each other,

we have thoroughly reviewed the record of the suppression hearing and find the

trial court properly overruled the motion to suppress on these bases.

       {¶59} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless

an exception applies. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507

19 L.Ed.2d 576 (1967).       An investigative stop, or Terry stop, is a common

exception to the Fourth Amendment warrant requirement. Terry v. Ohio, 392

U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 889 (1968). Because the “balance between

the public interest and the individual’s right to personal security” tilts in favor of

a standard less than probable cause in such cases, the Fourth Amendment is

satisfied if the officer’s action is supported by reasonable suspicion to believe

that criminal activity “may be afoot.” United States v. Brignoni-Ponce, 422 U.S.

873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); United States v. Sokolow, 490

U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). In Terry, the Supreme Court

held that a police officer may stop an individual if the officer has a reasonable

suspicion based upon specific and articulable facts that criminal behavior has
Licking County, Case No. 12-CA-19                                               19

occurred or is imminent. See, State v. Chatton, 11 Ohio St.3d 59, 61, 463

N.E.2d 1237 (1984).

      {¶60} The propriety of an investigative stop must be viewed in light of

the totality of the circumstances surrounding the stop “as viewed through the

eyes of the reasonable and prudent police officer on the scene who must react

to events as they unfold.” State v. Andrews, 57 Ohio St.3d 86, 87-88, 565

N.E.2d 1271 (1991); State v. Bobo, 37 Ohio St.3d 177, 178, 524 N.E.2d 489

(1988).   The Supreme Court of the United States has re-emphasized the

importance of reviewing the totality of the circumstances in making a

reasonable suspicion determination:

             When discussing how reviewing courts should make

             reasonable-suspicion     determinations,   we   have    said

             repeatedly that they must look at the “totality of the

             circumstances” of each case to see whether the detaining

             officer has a “particularized and objective basis” for

             suspecting legal wrongdoing. This process allows officers

             to draw on their own experience and specialized training to

             make inferences from and deductions about the cumulative

             information available to them that “might well elude an

             untrained person.” Although an officer’s reliance on a mere

             “hunch” is insufficient to justify a stop, the likelihood of

             criminal activity need not rise to the level required for

             probable cause, and it falls considerably short of satisfying
Licking County, Case No. 12-CA-19                                                    20

             a preponderance of the evidence standard. United States

             v. Arvizu, 534 U.S. 266, 273, 122 S.Ct.744, 151 L.Ed.2d

             740 (2002), citing United States v. Cortez, 449 U.S. 411,

             417-418 (1981).

      {¶61} Traffic stops based upon observation of a traffic violation are

constitutionally permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11-12, 1996-

Ohio-431, 665 N.E.2d 1091. This Court has held that any traffic violation, even

a de minimis violation, may form a sufficient basis upon which to stop a vehicle.

State v. Bangoura, 5th Dist. No. 08 CA 95, 2009-Ohio-3339, ¶ 14, citing State

v. McCormick, 5th Dist. No. 2000CA00204, 2001 WL 111891 (Feb. 2, 2001).

Wilson’s observation of the following too close violation supports his stop of the

motor vehicle and his testimony belies appellant’s assertion that he was

stopped based upon a mere “hunch” of criminal activity afoot.

      {¶62} Appellant’s remaining arguments as to the illegality of his arrest

completely ignore the fact that Wilson observed marijuana in plain view in the

vehicle, appellant and Starcher freely admitted to having marijuana, and four

bags of marijuana were found in the duffle bag in black bag between the back

seat and center console, bringing the total amount of marijuana attributed to

appellant to over 200 grams. Moreover, Wilson attested that the smell of raw

marijuana permeated the vehicle during the stop and search. The evidence in

the record does not support appellant’s repeated assertion he was arrested for

the minor misdemeanor traffic offense.
Licking County, Case No. 12-CA-19                                                    21

                                   Statements

       {¶63} Finally with respect to suppression issues, appellant’s sixth

assignment of error asserts he was not properly Mirandized. We note Wilson

testified both appellant and Starcher were Mirandized upon removal from the

vehicle. Subsequent to being Mirandized, appellant told Wilson the marijuana

was his “medicine” and he was using the cash to purchase marijuana. In his

testimony at the suppression hearing, appellant acknowledged he was

Mirandized and that he understood the rights he waived by speaking with

troopers at the scene.

       {¶64} In order for an accused's statement to be admissible at trial, police

must have given the accused a Miranda warning if there was a custodial

interrogation.   Miranda v. Arizona, 384 U.S. 436, 471, 86 S.Ct. 1602, 16

L.Ed.2d 694 (1966). If that condition is established, the court can proceed to

consider whether there has been an express or implied waiver of Miranda

rights. Id. at 476. Appellant’s argument seems to be that although appellant

was Mirandized immediately prior to the arrest, he was not subsequently

Mirandized.      While appellant does not specifically articulate a staleness

argument, we infer from his summary reasoning that the change in status from

a quasi-custodial traffic stop to an arrest rendered the Miranda warnings stale.

We disagree. In State v. Roberts, 32 Ohio St.3d 225, 513 N.E.2d 720 (1987),

the Ohio Supreme Court applied a totality of the circumstances test and found

that warnings given earlier had gone stale by the time the defendant made

incriminating statements:
Licking County, Case No. 12-CA-19                                                    22


                The following criteria are set forth: “ * * * (1)[T]he length of

                time between the giving of the first warnings and

                subsequent interrogation, * * * (2) whether the warnings

                and the subsequent interrogation were given in the same or

                different places, * * * (3) whether the warnings were given

                and the subsequent interrogation conducted by the same or

                different officers, * * * (4) the extent to which the

                subsequent     statement     differed   from    any   previous

                statements; * * * [and] (5) the apparent intellectual and

                emotional state of the suspect. * * *

                State v. Roberts, 32 Ohio St.3d 225, 232, 513 N.E.2d 720

                (1987), citations omitted.

In the instant case, the statements were made in the same location, within

minutes, at the scene of the stop, questioning, search, and arrest. Appellant

admitted upon cross examination that he was given the warnings and

understood them.       The record is devoid of any evidence which supports a

staleness argument. The trial court did not err in finding that under the totality

of the circumstances, appellant's Miranda warnings were neither stale nor

insufficient.

       {¶65} Wilson Mirandized appellant and Starcher upon their removal from

the vehicle, after which he discovered the marijuana , paraphernalia, cash,

deposit slips, and indicia of trafficking. Appellant subsequently told Wilson the

marijuana was his “medicine” and purchase of marijuana was the purpose of his
Licking County, Case No. 12-CA-19                                                        23


trip.    Upon    cross-examination     at   the   suppression   hearing,    appellant

acknowledged he was advised of his Miranda rights, understood them, and

knew Starcher had marijuana on him.               Considering the totality of the

circumstances, we find that Appellant's statements were voluntary and not in

violation of Appellant's Fifth Amendment right against self-incrimination.

        {¶66} The trial court properly overruled the motion to suppress.

Appellant’s second, third, fourth, and sixth assignments of error are overruled.

                                         VII.

        {¶67} In his seventh assignment of error, appellant summarily argues

the trial court erred and abused its discretion in sentencing appellant to a fine of

$1,758, in not giving appellant credit for jail time already served, and in

imposing a “disproportionate sentence” in light of appellant’s medical conditions

and other sentences imposed by the trial court in similar cases.

        {¶68} We addressed the propriety of appellant’s fine in our discussion of

the first assignment of error. Appellant’s remaining issues with his sentence

are presented without authority, or with citations to inapplicable statutes.

        {¶69} In State v. Kalish, the Ohio Supreme Court set forth a two step

process for reviewing felony sentences. 120 Ohio St.3d 23, 2008-Ohio-4912,

896 N.E.2d 124. The first step is to “examine the sentencing court's compliance

with all applicable rules and statutes in imposing the sentence to determine

whether the sentence is clearly and convincingly contrary to law.” Id. at ¶ 4. If

this first step “is satisfied,” the second step requires the trial court's decision be

“reviewed under an abuse-of-discretion standard.” Id.            In this case, the
Licking County, Case No. 12-CA-19                                                      24


sentence was not contrary to law and is within the permissible range for a

felony of the fifth degree.

       {¶70} We further find the sentence is not an abuse of the trial court’s

discretion. In order to find an abuse of discretion, the reviewing court must

determine that the trial court’s decision was unreasonable, arbitrary, or

unconscionable and not merely an error of law or judgment.              Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). Here, the trial

court noted this is not appellant’s first trip to the institution, and he has

previously been convicted of possession of controlled substances with intent to

deliver. Taken in context, we cannot find the trial court abused its discretion in

sentencing appellant.

       {¶71} Appellant’s seventh assignment of error is overruled.

                                        VIII.

       {¶72} In his eighth assignment of error, appellant summarily argues the

trial court abused its discretion in suspending his out-of-state operator’s license.

Again, appellant cites no legal authority in support of his position.

       {¶73} Appellant’s argument ignores the application of R.C. 4509.33,

which specifically provides for suspension of a nonresident’s privilege to

operate a motor vehicle when the nonresident has been convicted of an offense

for which the suspension of a license is provided. Appellant was convicted

upon    one    count    of    possession    of   marijuana    pursuant     to   R.C.

2925.11(A)(C)(3)(c), which provides for a license suspension of six months to

five years. R.C. 2925.11(E)(2).
Licking County, Case No. 12-CA-19                                                  25


      {¶74} Appellant’s eighth assignment of error is overruled.

      {¶75} Appellant’s first assignment of error is sustained in part and

overruled in part. Appellant’s second, third, fourth, fifth, sixth, seventh, and

eighth assignments of error are overruled. Accordingly, the judgment of the

Licking County Court of Common Pleas is reversed in part, affirmed in part, and

remanded for further proceedings in accord with this opinion.



By: Delaney, P.J.

Gwin, J. and

Hoffman, J. concur.



                                       HON. PATRICIA A. DELANEY



                                       HON. W. SCOTT GWIN



                                       HON. WILLIAM B. HOFFMAN


PAD:kgb
[Cite as State v. Woods, 2013-Ohio-1136.]


               IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                 :
                                              :
                                              :
                     Plaintiff-Appellee       :
                                              :
-vs-                                          :   JUDGMENT ENTRY
                                              :   NUNC PRO TUNC
BOBBY E. WOODS                                :
                                              :
                                              :   Case No. 12-CA-19
                     Defendant-Appellant      :




       The following judgment entry is entered nunc pro tunc due to an error in the

original entry.      For the reasons stated in our accompanying Opinion on file, the

judgment of the Licking County Court of Common Pleas is affirmed in part, reversed in

part, and remanded. Costs assessed equally between appellant and appellee.




                                            HON. PATRICIA A. DELANEY



                                            HON. W. SCOTT GWIN



                                            HON. WILLIAM B. HOFFMAN